DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2006/068618, hereafter “Li”) in view of Duffey (US 5129573), Fukumoto (US 7561442), and further in view of Crotty (US 2011/0299262). 
Regarding claim 8, Li discloses a method for fastening a component by soldering on a printed circuit board [0009, 0020], the component 2/3 having electrical connection elements 4/33 (fig. 4) for making contact with the printed 
providing the printed circuit board 10 having at least one contact bore; arranging the component on the printed circuit board with electrical connection elements in the at least one contact bore (fig. 6); releasably arranging, in a manner supporting the component, the at least one holding element 63 of the positioning device 64 on the printed circuit board 10 (fig. 6), wherein the holding element at least partially encompasses a contact element (fig. 6); soldering the connection elements of component to the printed circuit board3 of 8Application No. 16/332,774PATENT; and then removing the positioning device 6 [0023].  
Li discloses soldering the contact bore [0023], but does not specifically show melting and solidifying a soldering material in the contact bores. However, such step is known in the art. Duffey (also drawn to method for fastening through-hole components to a circuit board - abstract) teaches it is generally known in the art to mount components onto the through-holes (contact bores) in the PCB (holes/bores are designed to receive electrical leads/connections of the components) by filling a solder paste material, and subsequently melting and solidifying the solder paste material in the contact bores to secure the 
Li discloses the component comprising at least one fixing element 33 which appears to have a latching shape (figs. 4, 6), but does not mention whether it is formed of plastic. Nonetheless, such latch fixing element is known in the art. Fukumoto (drawn to electronic component holder) discloses a component H having a fixing element 23 (L-shaped leg- fig. 1) formed of plastic (molded from thermoplastic- col. 3, lines 19-22) and having a shaft with a latch 12 (latching prong), wherein the fixing element is inserted into a capturing hole 17 of a printed circuit board 16 to attach the component (fig. 2; col. 4, lines 19-27). In light of Fukumoto, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a plastic fixing element with at least one latch in the method of Li because it would enable to securely fasten the component to the printed circuit board.  
Li does not disclose at least one capturing bore with a larger diameter than an outermost cross-section of the fixing element so that the fixing element can be inserted without force. However, Crotty (also drawn to mounting component on printed circuit board- abstract) discloses a component 100 (shield) comprising fixing legs 108 (latching member) having a shaft with at least one 

    PNG
    media_image1.png
    370
    687
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a latching arrangement similar to Crotty in the fastening method of Li & Duffey because doing so would not only hold the component in place during solder reflow, but also help to establish and ensure good/close contact co-planarity for formation of 
Hence, Li as modified by Duffey, Fukumoto and Crotty above comprises the component including at least one fixing element formed of plastic having shaft with at least one latch, a positioning device, the printed circuit board having at least one capturing bore having a diameter larger than outermost cross-section of the fixing element so that the fixing element can be inserted into the capturing bore without force, the fixing element being mechanically connected to the circuit board via the solidified solder material, thereby establishing  good/close contact co-planarity for formation of a good solder joint.
As to claim 10, examiner notes that “a supporting element” is optional in previous claim 8 (a contact element or a supporting element) and therefore, not required to meet the claim. Moreover, the location of a supporting element should be properly defined and positively claimed for patentable weight.
Regarding claim 11, Li discloses a method for fastening a component by soldering on a printed circuit board [0009, 0020], the component 2/3 having electrical connection elements 4/33 (fig. 4) for making contact with the printed circuit board 10, at least one fixing element (e.g. any feet 33 in fig. 4 or post 211 in fig. 6) that mechanically fixes the component to the printed circuit board 10 (fig. 6), the method comprising: providing the printed circuit board having at least one contact bore and at least one capturing bore (any of several bores in the board); 
Li discloses soldering the contact bore [0023], but does not specifically show melting and solidifying a soldering material in the contact bores. However, such step is known in the art. Duffey (also drawn to method for fastening through-hole components to a circuit board - abstract) teaches it is generally known in the art to mount components onto the through-holes (contact bores) in the PCB (holes/bores are designed to receive electrical leads/connections of the components) by filling a solder paste material, and subsequently melting and solidifying the solder paste material in the contact bores to secure the components on the PCB by reflow (col. 2, lines 55-68). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to fill the contact bores with a soldering material, and melt & solidify the soldering material in the method of Li because such mounting technique is conventional to secure the electronic components onto the PCB, as taught by Duffey.
Li discloses the component comprising at least one fixing element 33 which appears to have a latching shape (figs. 4, 6), but does not mention whether it is formed of plastic. Nonetheless, such latch fixing element is known in the art. Fukumoto (drawn to electronic component holder) discloses a component H having a fixing element 23 (L-shaped leg- fig. 1) formed of plastic 
Li does not disclose at least one capturing bore with a larger diameter than a cross-section of the fixing element so that the fixing element can be inserted without force. Crotty (also drawn to mounting component on printed circuit board- abstract) discloses a component 100 (shield) comprising fixing legs 108 (latching member) having a shaft with at least one latch 124 inserted into a capturing bore 112 of a printed circuit board 104 without force, wherein the capturing bore has a diameter larger than an outermost cross-section of the fixing element (fig. 2, [0039, 0047]), and the fixing element is mechanically connected to the printed circuit board via solder reflow [0049]. Crotty teaches that such latching members are configured to not only hold the component 100 in place during solder reflow, but also helps to establish and ensure good/close contact co-planarity, which allows for formation of a good solder joint. With improved co-planarity, the amount solder paste may be reduced, thus allowing the component to be soldered to the PCB using less solder [0049]. It is noted that Duffey already teaches filling the bores/holes with a soldering material, melting and solidifying the soldering material to join the component to PCB by reflow. 
Hence, Li as modified by Duffey, Fukumoto and Crotty above comprises the component including at least one fixing element formed of plastic having shaft with at least one latch, a positioning device, the printed circuit board having at least one capturing bore having a diameter larger than a cross-section of the fixing element so that the fixing element can be inserted into the capturing bore without force, wherein the latch engages the soldering material and the fixing element is connected to the circuit board via the solidified solder, thereby establishing good/close contact co-planarity for formation of a good solder joint.
As to claims 12-13, Li discloses at least one positioning device 6 (fig. 5, auxiliary supporter) which has at least one support 64 (bottom plate) for releasably supporting the positioning device on the printed circuit board 10 (fig. 6) and at least one holding element 63 which can be releasably connected to the component and which, when the component is mounted on the printed circuit board, can be arranged such that it holds the component (fig. 6), Li teaches 
As to claims 14-15, Li discloses the component having at least one additional supporting element 6 (E-shaped supporter- fig. 1) being releasably connected to the component 2/3, wherein the supporting element supports the component on the printed circuit board 10 (fig. 6) and is later detached/removed from the component after soldering [0023].
As to claim 17, Li as modified by Duffey and Crotty in claim 8 above includes the at least one latch engaging the soldering material.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2006/068618, hereafter “Li”) in view of Duffey (US 5129573) and further in view of Crotty (US 2011/0299262).
Regarding claim 16, Li discloses a method for fastening a component by soldering on a printed circuit board [0009, 0020], the component 2/3 having electrical connection elements 4/33 (fig. 4) for making contact with the printed circuit board 10, at least one fixing element with a shaft having at least one latch (e.g. any feet 33 in fig. 4 or post 211 in fig. 6) that mechanically fixes the component to the printed circuit board 10 (fig. 6), the method comprising: providing the printed circuit board having at least one contact bore and at least one capturing bore (any of several bores in the board); arranging the component 
Li discloses soldering the contact bore, but does not specifically show melting and solidifying a soldering material in the contact bores. However, such step is known in the art. Duffey (also drawn to method for fastening through-hole components to a circuit board - abstract) teaches it is generally known in the art to mount components onto the through-holes (contact bores) in the PCB (holes/bores are designed to receive electrical leads/connections of the components) by filling a solder paste material, and subsequently melting and solidifying the solder paste in the contact bores to secure the components on the PCB by reflow (col. 2, lines 55-68). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to fill the contact bores with a soldering material, and melt & solidify the soldering material in the method of Li because such mounting technique is conventional to secure the electronic components onto the PCB (Duffey).
Li does not disclose at least one capturing bore with a larger diameter than an outermost cross-section of the fixing element so that the fixing element Crotty (also drawn to mounting component on printed circuit board- abstract) discloses a component 100 (shield) comprising fixing legs 108 (latching member) having a shaft with at least one latch 124 inserted into a capturing bore 112 of a printed circuit board 104 without force, wherein the capturing bore has a diameter larger than an outermost cross-section of the fixing element (fig. 2, [0039, 0047]), and the fixing element is mechanically connected to the printed circuit board via solder reflow [0049]. Crotty teaches that such latching members are configured to not only hold the component 100 in place during solder reflow, but also helps to establish and ensure good/close contact co-planarity, which allows for formation of a good solder joint. With improved co-planarity, the amount solder paste may be reduced, thus allowing the component to be soldered to the PCB using less solder [0049]. It is noted that Duffey already teaches filling the bores/holes with a soldering material, melting and solidifying the soldering material to join the component to PCB by reflow. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a latching arrangement similar to Crotty in the fastening method of Li & Duffey because doing so would not only hold the component in place during solder reflow, but also help to establish and ensure good/close contact co-planarity for formation of a good solder joint. Moreover, one of ordinary skill in the art would have been motivated to provide a fixing arrangement similar to Crotty in the soldering method of Li since it would improve co-planarity, thereby reducing the 
Hence, Li as modified by Duffey and Crotty above comprises the component including at least one fixing element having shaft with at least one latch, a positioning device, the printed circuit board having at least one capturing bore having a diameter larger than outermost cross-section of the fixing element so that the fixing element can be inserted into the capturing bore without force, the fixing element being mechanically connected to the circuit board via the solidified solder material, thereby establishing good/close contact co-planarity for formation of a good solder joint, and wherein the additional supporting element is releasably connected to the component and detached/removed from the component after soldering. 
As to claim 18, the combination of Li, Duffey and Crotty set forth above includes the at least one latch engaging the soldering material.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims 8, 11 and 16 have been considered but are moot in light of new grounds of rejection set forth above. The current 103 rejections does not rely on pertinent reference applied in the prior rejection of record for pertinent matter challenged in the arguments. Specifically, arguments against Duffey and Honda concerning the capturing bore having a larger diameter than an outermost cross-section of fixing element having a latch are no longer applicable. Newly cited disclosure of Crotty teaches a component 100 having fixing elements 108 (latching 
Applicant also argues that none of the references disclose or suggest providing a latching element that engages the soldering material.
In response, examiner respectfully disagrees and submits that Li as modified Duffey includes the soldering material engaging a latching element of the component by reflow. Furthermore, added reference of Crotty teaches inserting the at least one latch of fixing element of the component into capturing bore of the PCB and then carrying out soldering to join the component to the PCB by solder reflow, wherein the at least one latch engages the soldering material and maintains the component in place to establish a good solder joint [0049].

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735